Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant’s claim amendments on August 05, 2020 and Appeal Brief on January 15, 2021. Claims: 1, 8, 10, and 14-15 are allowed.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Independent claims 1, 8, 14-15 and their dependent claim 10 respectively are allowed because the closest prior art of record and references of Phillips (US 2015/0019439 A1) in view of Sadiq et al (US 2015/0227920 A1), in any combination does not teach or render obvious to one of ordinary skill in the art a method of improving security of an electronic transaction comprising the payment terminal, prior to receiving 

Furthermore, the above claimed elements in the claim provide meaningful limitations that transforms an abstract idea into patent eligible. The claim as a whole amounts to significantly more than the abstract idea itself. This is because the claim as a whole effect an improvement to another technology or technical field. These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. For these reasons independent claims 1, 8 and 14-15 are allowable over the prior art of record, and claim 10 are allowed by dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM ALI whose telephone number is (571) 270-3021.  The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/HATEM M ALI/
Art Unit 3691